UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-1056



In Re:    E. LOWELL MASON,


                                                            Petitioner.




                  On Petition for Writ of Prohibition
         (BK-02-334-58; CA-03-271-3; CA-03-234-3; AP-03-3026)




                              No. 04-1074



In Re:    E. LOWELL MASON,

                                                            Petitioner.




                   On Petition for Writ of Mandamus
                        (CA-03-788; CA-03-1012)



Submitted:    June 18, 2004                 Decided:   December 8, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Petitions denied by unpublished per curiam opinion.
E. Lowell Mason, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

               E. Lowell Mason filed a petition for writ of prohibition,

No. 04-1056, in which he asserts that the bankruptcy court for the

Western District of North Carolina improperly transferred to that

court a bankruptcy proceeding that was filed in the bankruptcy

court for the Middle District of North Carolina.                He requests that

this court enjoin the bankruptcy court for the Western District of

North Carolina from acting in the proceeding transferred from the

Middle District.

               A writ of prohibition will not issue unless it “clearly

appears    that     the   inferior     court     is    about    to    exceed     its

jurisdiction.”        Smith   v.    Whitney,     116   U.S.    167,   176   (1886).

Additionally, a writ of prohibition is a drastic remedy which

should    be    granted   only     where   the   petitioner’s     right     to   the

requested relief is clear and indisputable. In re Vargas, 723 F.2d

1461, 1468 (10th Cir. 1983); In re Missouri, 664 F.2d 178, 180 (8th

Cir. 1981).      Further, a writ of prohibition should be granted only

where the petitioner has no other adequate means of relief.                    In re

Banker’s Trust Co., 775 F.2d 545, 547 (3d Cir. 1985).

               Here, we find that Mason has not established that he has

a clear right to the relief he seeks.              Moreover, Mason has other

means by which to challenge the bankruptcy court’s order.                   Because

a writ of prohibition may not be used as a substitute for an




                                      - 3 -
appeal, Missouri, 664 F.2d at 180, we deny Mason’s petition for

writ of prohibition.

            In No. 04-1074, Mason seeks a writ of mandamus.         In this

petition,   Mason   complains   of   the   transfer   of   the   bankruptcy

proceeding from the Middle District to the Western District of

North Carolina;     he also asserts that he did not consent to trial

by a magistrate judge in the action he filed in the district court,

and that the district court did not act on his motion for entry of

default against Susan Sowell--a defendant in that action.

            Mason has failed to show that he has a “clear right to

the relief sought,” as required for the granting of mandamus

relief.   See Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980).   To the extent that Mason asserts that the district court

delayed in acting on his motion for entry of default, we find no

unreasonable delay.    Additionally, any challenge Mason has to the

transfer of the bankruptcy proceeding and to the order granting an

extension of time for Sowell to file an answer to his complaint may

be asserted in an appeal, and therefore mandamus relief is not

appropriate.    See In re United Steelworkers of Am., 595 F.2d 958,

960 (4th Cir. 1979).

            Mason has moved in this court for entry of default

against Susan Sowell in his district court case, and to strike a

document filed by Sowell in an appeal Mason previously filed in

this court.    We deny these motions.      Additionally, we deny Mason’s


                                 - 4 -
directed motions in which he seeks from Sowell and from Anna Mills

Wagoner a response to his inquiries.

            In conclusion, while we grant Mason’s motions for leave

to proceed in forma pauperis in both of these cases,* we deny

Mason’s petition for writ of prohibition and his petition for writ

of mandamus.    We further deny his motions to strike a document

filed by Sowell in appeal No. 03-1909, motion for entry of default,

and his directed motions.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                         PETITIONS DENIED




     *
      Mason’s motions for an extension of time to either pay the
filing fee or file an application to proceed in forma pauperis are
denied as moot.

                                   - 5 -